Exhibit 10(u) J.P. MORGAN SECURITIES INC. JPMORGAN CHASE BANK, N.A. GOLDMAN SACHS CREDIT PARTNERS L.P. MORGAN STANLEY SENIOR FUNDING, INC. 270 Park Avenue New York, New York 10017 85 Broad Street New York, New York 10004 1585 Broadway New York, New York 10036 EXECUTION VERSION BANC OF AMERICA SECURITIES LLC BANK OF AMERICA, N.A. CITIGROUP GLOBAL MARKETS INC. One Bryant Park New York, New York 10036 390 Greenwich Street New York, New York 10013 December 3, 2009 Commitment Letter NBC Universal, Inc. 30 Rockefeller Plaza New York, NY 10012 Attention: Chief Financial Officer Ladies and Gentlemen: NBC Universal, Inc., a Delaware corporation (“Navy” or “you”), has advised J.P. Morgan Securities Inc. (“JPMorgan”), JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”), Goldman Sachs Credit Partners L.P. (“GSCP”), Morgan Stanley Senior Funding, Inc. (“MSSF”), Banc of America Securities LLC (“BAS”), Bank of America, N.A. (“BOA”) and Citigroup Global Markets Inc. (on behalf of Citi (as defined below)) (“CGMI”; together with
